Citation Nr: 1704953	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  16-18 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a digestive disability, to include gastritis and irritable bowel syndrome, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a psychiatric disability, to include depression and an anxiety disorder.

5.  Entitlement to service connection for a headache disability.  

6.  Entitlement to service connection for a sleep disability. 

7.  Entitlement to an effective date prior to July 31, 2014, for service connection for tinnitus.  

8.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

9.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to September 1984; from January 1991 to June 1991; and from June 1992 to December 1992.  The Veteran served in Southwest Asia.  The Veteran had additional duty with the West Virginia Army National Guard  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for right knee strain and degenerative joint disease claimed as due to an undiagnosed illness, left knee strain claimed as due to an undiagnosed illness, gastritis claimed as due to an undiagnosed illness, and TDIU.  A March 2015 rating decision established service connection for tinnitus and assigned a 10 percent rating effective July 31, 2014; and denied service connection for IBS, depression, anxiety, headaches, and a sleep disability. 


REMAND

The Veteran asserts that service connection for a right and left knee disabilities, gastritis, IBS, depression, anxiety, headaches, and a sleep disability is warranted as the claimed disabilities were manifested either as the result of exposure to Gulf War environmental hazards while serving in Southwest Asia or otherwise incurred during a period of active service.  He contends further that the record supports assignment of an effective date prior to July 31, 2014, for service connection for tinnitus, an initial rating in excess of 10 percent for that disability, and TDIU.  

A March 2016 VA social work record states that "reportedly, he applied for SSDI, but was denied."  Documentation of the denial of a claim for Social Security Administration (SSA) disability benefits and the evidence considered by the SSA in reaching its decision is not of record.  VA's duty to assist includes an obligation to obtain records from SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA clinical documentation of record indicates that the Veteran was seen on multiple occasions for gastrointestinal symptoms including IBS.  Diagnoses of IBS, ulcerative colitis, and "recurrent C Diff colitis" were made.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  In claims based on qualifying chronic disability, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.  

VA is authorized to pay compensation to a Persian Gulf Veteran who has a qualifying chronic disability.  38 U.S.C.A. § 1117 (West 2014).  A qualifying chronic disability is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as IBS) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2) (West 2014); 38 C.F.R. § 3.317(a), (c) (2016).  

The Veteran has not been provided a VA gastrointestinal examination which addresses the nature of any digestive disability and its relationship, if any, to active service including his period of duty in Southwest Asia.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).   When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has submitted a timely notice of disagreement with the effective date assigned for the award of service connection for tinnitus.  A statement of the case which addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed right knee, left knee, gastrointestinal, psychiatric, headache, and sleep disabilities and treatment of the service-connected tinnitus since December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after December 2016.  

3.  Contact the SSA and request that documentation of the Veteran's award of disability benefits or the denial of that claim and copies of all records developed in association with the decision.  

4.  Schedule the Veteran for a VA gastrointestinal examination to assist in determining the nature and etiology of any gastrointestinal disability and any relationship to active service including service in Southwest Asia.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all gastrointestinal or bowel disabilities found, and specifically state whether gastritis or irritable bowel syndrome is found.  

(b)  The examiner should state whether any identified gastrointestinal or bowel disability is consistent with a clinically known diagnosis, or is due to either an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as IBS) that is defined by a cluster of signs or symptoms.  

(c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any identified gastrointestinal or bowel disability had its onset during active service or is related to any incident of service.  

5.  Issue a statement of the case which addresses the issue of entitlement to an effective date prior to July 31, 2014, for service connection for tinnitus.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return that claim to the Board.  

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

